Citation Nr: 1108588	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to July 12, 2005, for a grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in March 2010.

The Board notes that its March 2010 remand included the issue of entitlement to service connection for inguinal hernia.  Subsequently, an August 2010 Appeals Management Center (AMC) decision granted entitlement to service connection for inguinal hernia with residual scars.  Thus, the issue of entitlement to service connection for inguinal hernia is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to July 12, 2005, for a grant of service connection for PTSD with major depressive disorder.  It appears that the present case involves a situation where 38 C.F.R. § 3.156(c) may be applicable.  Specifically, the record shows that the grant of service connection for PTSD may have been base, at least in part, on a DD Form 215 dated in September 2008 showing that the Veteran was awarded the Combat Action Ribbon. 

Although the Veteran was afforded a January 2009 VA examination, a determinative factor in this case may be the time when a medical diagnosis of PTSD was first warranted.  This question must be answered by medical personnel before the Board may proceed with an informed appellate review of the case. 

In addition, the Board observes that all relevant post-service treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran reported mental health treatment from multiple facilities on his May 1994 and May 2010 statements.  The Board finds that these records would be relevant to the Veteran's effective date claim.  The Board observes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain these records.  Therefore, in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that he should be provided another opportunity to authorize VA to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical records.  38 C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain and associate with the claims file any relevant post-service medical records identified by the Veteran.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Then, the claims files should then be forwarded to a psychiatrist or psychologist for review.

After reviewing the claims file (including any additional treatment records, as well as the May 1994 VA PTSD examination), the examiner should offer a detailed opinion as to the following:

What is the earliest date that the evidence supports a medical diagnosis of PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that an adequate rationale has been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  The determination should include an analysis of the appeal with discussion of 38 C.F.R. § 3.156(c).  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


